                                                                                                                               Entered on Docket
                                                                                                                               December 03, 2019
                                                                                                                               EDWARD J. EMMONS, CLERK
                                                                                                                               U.S. BANKRUPTCY COURT
                                                                                                                               NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   John D. Fiero (CA Bar No. 136557)
                                                                         Jason H. Rosell (CA Bar No. 269126)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP   Signed and Filed: December 3, 2019
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111
                                                                         Telephone:     (415) 263-7000
                                                                     4   Facsimile:     (415) 263-7010
                                                                         E-mail:        jfiero@pszjlaw.com
                                                                     5                  jrosell@pszjlaw.com  __________________________________________
                                                                                                                           HANNAH L. BLUMENSTIEL
                                                                     6   Counsel to the Official                           U.S. Bankruptcy Judge
                                                                         Committee of Unsecured Creditors
                                                                     7
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                     8                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                                             SAN FRANCISCO DIVISION
                                                                     9
                                                                         In re:                                                          Case No. 19-30232 (HLB)
                                                                    10
                                                                         MUNCHERY, INC.,                                                 Chapter 11
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    Debtor.              AGREED ORDER REGARDING
                                                                    12                                                                   OBJECTION OF THE OFFICIAL
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                                                         COMMITTEE OF UNSECURED
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                                         CREDITORS TO CLAIM NO. 80 FILED
                                                                                                                                         BY TRIPLE B CORPORATION, DBA
                                                                    14                                                                   CHARLIES PRODUCE
                                                                    15
                                                                                  This matter came before the Court without a hearing upon consideration of the Objection of the
                                                                    16
                                                                         Official Committee of Unsecured Creditors to Claim No. 80 Filed by Triple B Corporation, dba
                                                                    17
                                                                         Charlies Produce [Docket No. 234] filed on August 30, 2019 (the “Objection”), Triple B
                                                                    18
                                                                         Corporation’s Response to the Official Committee of Unsecured Creditors’ Objection to Claim No.
                                                                    19
                                                                         80 [Docket No. 242],1 and the Reply in Support of the Objection of the Official Committee of
                                                                    20
                                                                         Unsecured Creditors to Claim No. 80 Filed by Triple B Corporation, dba Charlies Produce [Docket
                                                                    21
                                                                         No. 250].2 The Debtor, Official Committee of Unsecured Creditors of Munchery, Inc., and Triple B
                                                                    22
                                                                         Corporation dba Charlies Produce consent to the entry of this Order resolving Claim No. 80. Based
                                                                    23
                                                                         upon the Court’s review of the Objection and notice thereof, all pleadings on file, and good cause
                                                                    24
                                                                         appearing therefor,
                                                                    25

                                                                    26
                                                                         1
                                                                             No other responses to the Objection were filed.
                                                                    27
                                                                         2
                                                                             A capitalized term used but not defined herein shall have the meaning ascribed to it in the Objection.
                                                                    28
                                                                         DOCS_SF:102328.2
                                                                                                                                     1
                                                                     Case: 19-30232         Doc# 258        Filed: 12/03/19        Entered: 12/03/19 13:35:44              Page 1 of 3
                                                                     1           IT IS HEREBY ORDERED THAT:

                                                                     2           1.         The Objection is GRANTED to the extent set forth herein.

                                                                     3           2.         The Debtor is authorized and directed to pay $21,637.20 to Triple B Corporation

                                                                     4   from the PACA Reserve within 7 calendar days after entry of this Order.

                                                                     5           3.         The balance of Claim No. 80 in the amount of $12,716.45 is allowed as a non-

                                                                     6   priority general unsecured claim against the Debtor’s estate.

                                                                     7           4.         Except as set forth herein, Triple B Corporation dba Charlies Produce shall have no

                                                                     8   other claims against the Debtor or its estate, and any such claims are expressly disallowed. The

                                                                     9   Debtor and Committee waive and release any actions that may be filed against Triple B Corporation

                                                                    10   dba Charlies Produce pursuant to 11 U.S.C. § 547.

                                                                    11           5.         The initial status conference on the Objection scheduled for December 12, 2019 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   10:00 a.m. (Pacific Time) is vacated as moot.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           6.         The Court shall retain jurisdiction to adjudicate any dispute regarding the
                                            ATTORNEYS AT LAW




                                                                    14   interpretation, construction, application and/or effect of this Stipulation.

                                                                    15                                         # # # END OF ORDER # # #
                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                         DOCS_SF:102328.2                                                               AGREED ORDER REGARDING
                                                                                                                              2                         OBJECTION TO CLAIM NO. 80
                                                                     Case: 19-30232         Doc# 258      Filed: 12/03/19   Entered: 12/03/19 13:35:44         Page 2 of 3
                                                                     1                                       COURT SERVICE LIST
                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                         DOCS_SF:102328.2
                                                                                                                          3
                                                                     Case: 19-30232         Doc# 258   Filed: 12/03/19   Entered: 12/03/19 13:35:44   Page 3 of 3
